COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Clements and Senior Judge Hodges
Argued at Chesapeake, Virginia


LAURA MOELLAR, S/K/A
 LAURA ANN MOELLER
                                          MEMORANDUM OPINION * BY
v.   Record No. 2896-99-1                 JUDGE WILLIAM H. HODGES
                                              OCTOBER 3, 2000
COMMONWEALTH OF VIRGINIA


       FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                Kenneth N. Whitehurst, Jr., Judge

          Robert Gray Morecock (Shuttleworth, Ruloff &
          Giordano, P.C., on brief), for appellant.

          (Mark L. Earley, Attorney General; Steven A.
          Witmer, Assistant Attorney General, on
          brief), for appellee.


     Appellant was convicted of three counts of distribution of

Xanax, a Schedule IV controlled substance, to her minor children

in violation of Code § 18.2-255(A)(i).    On appeal, appellant

contends that the evidence was insufficient to support the

convictions.   Appellant argues that the Commonwealth failed to

corroborate her statement to the police in which she admitted that

she administered Xanax to her children.   We disagree and affirm.

     In a statement to Detective P. O'Hagan, appellant admitted

she gave Xanax in orange juice to each of her three children.

Appellant admitted giving her oldest child a whole tablet, and

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
giving her two younger children a half tablet to make them drowsy.

Appellant's oldest child stated that appellant gave her a

"bluish/purple pill" in orange juice.      Appellant's middle child

stated that appellant gave him a gray pill in orange juice and

told him that the pill "would make him sleepy and take things off

his mind."   Appellant's youngest child stated that appellant gave

him a tablet that tasted "yucky."    Appellant testified that she

had a prescription for Xanax, but that the pills were white.

Appellant also testified that she was not sure what drug she gave

to her children.

     "A conviction cannot be based solely on the uncorroborated

statement of a person that a crime has occurred and that he

committed it.   The corpus delicti cannot be established by a

confession of the accused uncorroborated by any other evidence."

Hamm v. Commonwealth, 16 Va. App. 150, 157, 428 S.E.2d 517, 522

(1993).   However, "[w]here 'the commission of the crime has been

fully confessed by the accused, only slight corroborative

evidence is necessary to establish the corpus delicti.'"

Jefferson v. Commonwealth, 6 Va. App. 421, 424, 369 S.E.2d 212,

214 (1988) (citation omitted).

     Appellant told O'Hagan that she gave Xanax to her children in

orange juice.   Appellant also told O'Hagan the specific amount of

Xanax that she gave to each child.       Appellant said that she knew

that the dosage of Xanax that she gave the children would not harm

them, but would make them drowsy.    The testimony of the children

                                 - 2 -
was that appellant gave them pills mixed with orange juice.

Appellant admitted that she had a prescription for Xanax for

anxiety, which was consistent with her statement to her middle

child that the drug "would make him sleepy and take things off his

mind."   Appellant's confession was sufficiently corroborated by

the children's statements.   The Commonwealth's evidence was

competent, was not inherently incredible, and was sufficient to

prove beyond a reasonable doubt that appellant was guilty of three

counts of distribution of Xanax, a Schedule IV controlled

substance, to her minor children in violation of Code

§ 18.2-255(A)(i).

                                                            Affirmed.




                               - 3 -